Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 1, 2018

                                      No. 04-17-00714-CV

                   IN THE INTEREST OF A.D.R. ET AL., CHILDREN,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02508
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
On January 22, 2018, appellant filed her appellant’s brief. Appellant’s brief violates Texas Rule
of Appellate Procedure 9.8 in that the order contained in the appendix attached to the brief has
not been effectively redacted to protect the minor’s identity. See TEX. R. APP. P. 9.8 (indicating
all appendix items must be redacted so that minor is identified only by alias).

       We therefore ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief with effectively redacted appendix items in
compliance with Texas Rule of Appellate Procedure 9.8 on or before February 5, 2018.
Appellee’s brief will be due twenty days after the amended appellant’s brief is filed.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court